Citation Nr: 1210647	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  99-02 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Chapter 35 educational benefits in the amount of $3,339.73, to include the question of whether the indebtedness was properly created.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran's period of active service has not been verified in connection with this appeal.  The appellant is the Veteran's son.

This matter came to the Board of Veterans' Appeals (Board) from a September 1998 determination of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied a waiver of overpayment in the amount of $3473.73 for Chapter 35 educational benefits.  The amount of the overpayment was later lowered to $339.73.  This matter was remanded in January 2001.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Remand confers on the appellant the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

Per a September 2001 audit, it was indicated that the overpayment was created based on an award of education benefits granted pursuant to Chapter 35 for the period June 23, 1997, to April 1, 1998.  

The January 2001 Board Remand references a September 1997 letter from the appellant in which he references letters of May and September 1997 correspondence from VA concerning repayment of $808.00 he owed because of cashing February 1997 and April 1997 checks.  In the Remand, it was instructed that the May and September 1997 letters relating to these two replacement checks and indebtness of $808.00 should be associated with the claims folder.  Such letters have not been associated with the claims folder.  

In May 1997 correspondence from VA to the appellant he was informed by the RO that he was not eligible for Chapter 35 benefits because the Veteran, although determined to be totally disabled, had not been determined to be permanently and totally disabled.  However, an award letter was later processed for him for the period June 23, 1997 to April 1, 1998, which ultimately resulted in the alleged overpayment.  The appellant asserts that the educational benefits were awarded and the overpayment was created through no fault of his own, but rather due to administrative error.  Such letter awarding Chapter 35 educational benefits for the period June 1997 to April 1998, and such letter terminating benefits, are not of record and should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and incorporate into the claims folder copies of all relevant correspondence and evidence relating to the current overpayment(s), to include letters dated in May 1997 and September 1997 concerning overpayment of $808.00.  

Obtain and incorporate into the claims file copies of all relevant correspondence and evidence relating to the award of Chapter 35 benefits for the period June 23, 1997 to April 1, 1998, and to the termination of Chapter 35 benefits for the period June 23, 1997 to April 1, 1998.  

If any correspondence to the appellant has come from the VA Debt Management Center in St. Paul, copies of that correspondence should be obtained, or, if such copies are not available, a statement from appropriate authority at the VA Debt Management Center should be obtained, indicating whether any such correspondence was sent, the date(s) of such correspondence, and the subject of the correspondence.  If no correspondence to the appellant has gone from the VA Debt Management Center, the education file should be so noted.

2.  After completion of the above, the RO should review the expanded record and adjudicate the lawfulness of the debt and readjudicate the claim for waiver of overpayment.  If any benefit sought is not granted in full, the appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


